DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-11 are examined in this office action of which claims 2-11 were new and added in the reply dated 2/12/21.
Information Disclosure Statement
An Information Disclosure Statement has not been filed as of the writing of this office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in paragraph [0018] of the specification, reference sign 120 is described as the waste catcher, but reference sign 120 is not included in any of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10-11 are objected to because of the following informalities:  claims 10 and 11 both recite a transitional phrasing of "including comprising". This is duplicative and grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “applying an external gas pressure difference including applying capillary flow to the nozzle” in lines 1-2. As capillary flow is the spontaneous wicking of liquids in narrow spaces without the assistance of external forces, it is not clear how this application of capillary flow is related to an external gas pressure difference.
Claim 9 recites the limitation “influencing material in the nozzle with strontium” in line 2. It is not clear from the recitation how “influencing” the nozzle with strontium chemically removes the clogging material.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/198046 A1 of Bell. 
As to claim 1, Bell discloses a jetting apparatus (referred to as the nozzle) which is employed to heat solid metal feedstock above its liquidus temperature to create molten metal; contain the molten metal; keep the molten metal above its liquidus temperature; position the body of molten metal relative to a magnetic field; enable an electric current to be passed through the molten metal to create a magnetohydrodynamic pulse; and direct the flow of molten metal towards a desired target (Bell, paragraph [0002]; see also FIGs 2A-2C), meeting the limitation of a nozzle which ejects liquid metal through an opening. Bell discloses where a vacuum source is employed to create a pressure differential at a nozzle of a dross remover to remove dross from a pool of molten metal (Bell, paragraph [0005]). Bell notes that dross is collected solid impurities, frequently including oxides of the molten metal in use (Bell, paragraph [0003]). Bell discloses where the dross remover is used to remove dross from the jetting nozzle of a printer (Bell, paragraph [0049]; see also FIG. 8) thereby meeting the limitation of removing contaminants from the opening. 

As to claims 2 and 4, Bell discloses where the nozzle can include a housing 202, one or more magnets 204, and electrodes 206 (Bell, paragraph [0018]; see also FIGs 2A-2C), meeting the claim limitation of a chamber having an electromagnetic actuator for causing the liquid metal to be ejected as Bell notes that liquid metal is ejected through the discharge orifice through MHD forces generated using the one or more magnets and the electrodes (Bell, paragraph [0018]). As Bell discloses where a vacuum source is employed to create a pressure differential at a nozzle of a dross remover to remove dross from a pool of molten metal (Bell, paragraph [0005]) and this removal is done at jetting nozzle of a printer (Bell, paragraph [0049]; see also FIG. 8), this meets the claim limitation as the applied vacuum constitutes an external gas pressure difference. 

As to claim 3, Bell discloses where the dross remover and its associated vacuum application is applied to the chamber (Bell, paragraph [0049]; see FIG. 8) thereby meeting the claim limitations as this creates an external gas pressure difference on the supply end of the nozzle which would affect the flow and meniscus location.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0379664 A1 of Gibson.
As to claim 1, Gibson discloses magnetohydrodynamic (MHD) printing of molten metal (Gibson, paragraph [0001]) where a fluid chamber contains liquid metal and a magnetohydrodynamic force is created in the liquid metal, causing a drop or stream of liquid metal to be expelled from a discharge orifice of a nozzle (Gibson, paragraph [0003]; see also FIG. 2A-2C), meeting the limitation of a nozzle which ejects liquid metal through an opening. Gibson discloses several techniques for removing dross, which is solid or semi-solid materials containing oxides (Gibson, paragraph [0102]) and specifically Gibson discloses a ceramic cloth or metal wire mesh being employed, either in a loop or as a continuous sheet, to wipe dross away from a nozzle surface (Gibson, paragraph [0103]), thereby meeting the claim limitation of removing contaminants from the opening as by wiping dross i.e. oxides from the nozzle surface, contaminants are being removed. 

As to claims 2 and 5, Gibson discloses where the nozzle can include a housing 202, one or more magnets 204, and electrodes 206 (Gibson, paragraph [0036]; see also FIGs 2A-2C), meeting the claim limitation of a chamber having an electromagnetic actuator for causing the liquid metal to be ejected as Gibson notes that liquid metal is ejected through the discharge orifice through MHD forces generated using the one or more magnets and the electrodes (Gibson, paragraph [0036]). Gibson discloses where a ceramic rod sized similar to or slightly larger than the nozzle hole is gently pressed against the nozzle face and rotated (Gibson, paragraph [0105]). The close proximity of the ceramic rod to the meniscus on the nozzle would cause capillary flow between the rod and the nozzle. 
While it is not clear what is meant where the external gas pressure difference includes applying capillary flow to the nozzle, see 112(b) rejection above. However, as Gibson discloses the capillary flow between the ceramic rod and the nozzle, the active method step of applying capillary flow is met and therefore this flow must change the pressure within the nozzle thereby meeting the claim limitation. Further, applicant notes that liquid flow driven by wetting action (wicking or capillary flow) can draw the liquid metal out of the nozzle, where examples include4 using wetting surfaces to touch the liquid metal meniscus at the nozzle opening (Applicant’s specification, paragraph [0020]).

As to claim 6, Gibson discloses where the nozzle can include a housing 202, one or more magnets 204, and electrodes 206 (Gibson, paragraph [0036]; see also FIGs 2A-2C), meeting the claim limitation of a chamber having an electromagnetic actuator for causing the liquid metal to be ejected as Gibson notes that liquid metal is ejected through the discharge orifice through MHD forces generated using the one or more magnets and the electrodes (Gibson, paragraph [0036]). Gibson discloses a cleaning process (Gibson, paragraph [0111]; see also FIG. 16) where a ceramic rod is moved in vicinity of a nozzle, having a meniscus with an amount of dross and a bead of metal is jetted onto a top surface of the ceramic rod and then the ceramic rod presses the bead of metal against the nozzle (Gibson, paragraph [0112]; see also FIG 17 A-B). This meets the limitation of chemically removing the clogging material from the nozzle as the liquid metal on the ceramic rod picks up the dross from the nozzle (Gibson, paragraph [0111]).

Claims 1, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0217134 A1 of Rasa.
As to claim 1, Rasa discloses where a jetting device comprises a fluid chamber and has an orifice extending from the fluid chamber to an outer surface of the fluid chamber element, i.e. a nozzle (Rasa, paragraph [0013]), as this allows the jetting of a fluid from a chamber through an opening. Further, Rasa discloses where the electrically conductive fluid is a molten metal (Rasa, paragraph [0013]). Rasa discloses using a maintenance pulse where the jetting stability is restored by removing impurities from the vicinity of the orifice that were hampering the jetting process (Rasa, paragraph [0033]), meeting the limitation of removing contaminants from the opening.

As to claim 6, Rasa discloses where the actuation means involves a magnetic field generating means and an electrical current generating means being configured for providing a actuation pulse for expelling droplets of the electrically conductive fluid from the fluid chamber through the orifice (Rasa, paragraph [0011]), thereby meeting the claim limitation of an electromagnetic actuator as the actuation means comprises both magnetic field and electric current generating means, it is an electromagnetic actuator. 
Rasa discloses using a maintenance pulse where the jetting stability is restored by removing impurities from the vicinity of the orifice that were hampering the jetting process (Rasa, paragraph [0033]), thereby chemically removing the clogging material from the nozzle as the electrically conductive fluid, i.e. molten metal, is removing the impurities, i.e. clogging material, from the opening, i.e. nozzle.

As to claim 10, Rasa discloses applying a maintenance pulse to at least a part of the electrically conductive fluid in the part of the chamber provided with the magnetic field, the maintenance pulse being configured to retract a meniscus of the electrically conductive fluid into the fluid chamber (Rasa, paragraph [0011]), whereby retracting a meniscus of the fluid into the fluid chamber means that the flow has been reversed within the nozzle, meeting the claim limitations.

As to claim 11, Rasa discloses where the actuation means is configured to provide an actuation pulse for expelling droplets of the electrically conductive fluid from the fluid chamber through the orifice as well as where a maintenance pulse is applied to at least a part of the electrically conductive fluid in the part of the chamber provided with the magnetic field, the maintenance pulse being configured to retract a meniscus of the electrically conductive fluid into the fluid chamber (Rasa, paragraph [0011]). By applying an actuation pulse which causes the fluid to flow out of the orifice (i.e. nozzle) and a maintenance pulse causing the retraction of a meniscus through the orifice (i.e. nozzle) into the fluid chamber, Rasa is disclosing where flow of material is oscillated through the nozzle, i.e. where flow is alternately provided in alternate directions, thereby meeting the claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0379664 A1 of Gibson.
As to claim 7, claim 7 depends on claim 6 and the relevance of Gibson regarding claim 6 is set forth supra. It is noted that Gibson does not explicitly disclose where the nozzle is submerged in a molten metal as required in claim 7.
However, as noted in the 102 rejection of claim 6 over Gibson above, Gibson discloses a cleaning process (Gibson, paragraph [0111]; see also FIG. 16) where a ceramic rod is moved in vicinity of a nozzle, having a meniscus with an amount of dross and a bead of metal is jetted onto a top surface of the ceramic rod and then the ceramic rod presses the bead of metal against the nozzle (Gibson, paragraph [0112]; see also FIG 17 A-B). Gibson discloses where the base of the nozzle is encompassed by the liquid metal on the ceramic rod (Gibson, FIG. 17B). As this is the portion of the nozzle where contaminants would impede the flow of liquid metal from the nozzle opening, Gibson is disclosing submerging the portion of the nozzle where the contaminants will form and impede the flow of liquid metal. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to submerge the nozzle in liquid metal as this would produce the same result of removing contaminants from the nozzle and allowing for normal flow therethrough. Further the submerging of the nozzle would be obvious to one of ordinary skill in the art as this merely constitutes a difference in the size and shape of the liquid metal applied to the nozzle and would not perform differently from the disclosure in Gibson. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added), see MPEP § 2144.04(IV)(A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0379664 A1 of Gibson in view of EP 1072331 A1 (with provided English translation) of Holzmann. 
As to claim 8, claim 8 depends on claim 6 and the relevance of Gibson regarding claim 6 is set forth supra. Gibson discloses techniques for removing dross, which is solid or semi-solid materials containing oxides and in some instances additional contaminants (Gibson, paragraph [0102]) and Gibson discloses a cleaning process (Gibson, paragraph [0111]; see also FIG. 16) where a ceramic rod is moved in vicinity of a nozzle, having a meniscus with an amount of dross and a bead of metal is jetted onto a top surface of the ceramic rod and then the ceramic rod presses the bead of metal against the nozzle (Gibson, paragraph [0112]; see also FIG 17 A-B), however Gibson does not explicitly disclose contacting the nozzle with a salt loaded with flux.
Holzmann relates to cleaning devices for metallurgical furnaces (Holzmann, paragraph [0001]). Holzmann teaches that when metals with easily oxidizable components are melted, dross is formed which attaches to the furnace walls and is difficult to remove (Holzmann, paragraph [0002]). Holzmann teaches using fluxes containing chloride or fluoride (Holzmann, paragraph [0002]). Holzmann teaches that these fluxes melt the dross off the furnace wall (Holzmann, paragraph [0002]). 
As Gibson and Holzmann both relate to methods of cleaning oxides and other contaminants, i.e. dross, from areas exposed to molten metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of contacting the equipment touching liquid metal, in this case the nozzle, with flux as taught by Holzmann, into the method of cleaning the nozzle disclosed by Gibson, thereby melting the dross off the nozzle (Holzmann, paragraph [0002]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0379664 A1 of Gibson in view of EP 1072331 A1 (with provided English translation) of Holzmann and US 2357125 A of Miller. 
As to claim 9, claim 9 depends on claim 6 and the relevance of Gibson regarding claim 6 is set forth supra. Gibson discloses techniques for removing dross, which is solid or semi-solid materials containing oxides and in some instances additional contaminants (Gibson, paragraph [0102]) and Gibson discloses a cleaning process (Gibson, paragraph [0111]; see also FIG. 16) where a ceramic rod is moved in vicinity of a nozzle, having a meniscus with an amount of dross and a bead of metal is jetted onto a top surface of the ceramic rod and then the ceramic rod presses the bead of metal against the nozzle (Gibson, paragraph [0112]; see also FIG 17 A-B), however Gibson does not explicitly disclose contacting the nozzle with a salt loaded with flux nor “influencing” material in the nozzle with strontium. See 112(b) rejection above concerning “influencing”.
Holzmann relates to cleaning devices for metallurgical furnaces (Holzmann, paragraph [0001]). Holzmann teaches that when melting easily oxidizable components are melted, dross is formed which attaches to the furnace walls and is difficult to remove (Holzmann, paragraph [0002]). Holzmann teaches using fluxes containing chloride or fluoride (Holzmann, paragraph [0002]). Holzmann teaches that these fluxes melt the dross off the furnace wall (Holzmann, paragraph [0002]). 
As Gibson and Holzmann both relate to methods of cleaning oxides and other contaminants, i.e. dross, from areas exposed to molten metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of contacting the equipment touching liquid metal, in this case the nozzle, with flux containing chloride as taught by Holzmann, into the method of cleaning the nozzle disclosed by Gibson, thereby melting the dross off the nozzle (Holzmann, paragraph [0002]). 
Miller relates to improved fluxes for welding and brazing of light metal members (Miller, col 1, lines 1-4). Miller notes that to join light metal members such as aluminum and magnesium, it is necessary to first remove the adherent oxide film which naturally forms on the surfaces of such members when they are exposed to atmosphere (Miller, col 1, lines 10-15). Miller teaches the addition of at least one strontium halide to an alkali metal chloride base flux (Miller, col 2, lines 45-47). Miller teaches this addition increases the wetting power and consequentially the activity of the flux (Miller, col 2, lines 48-49).
As the combination of Gibson and Holzmann teaches using a flux containing chloride (Holzmann, paragraph [0002]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add strontium halide as taught by Miller to the chloride flux disclosed in Holzmann, thereby increasing the wetting power and consequentially the activity of the flux (Miller, col 2, lines 48-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733